DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 1/19/21 has been considered by the examiner. Foreign and NPL documents may be found in the parent application 16/184,815.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 1-3, 8-9 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Song (CN 106451370).
 	With respect to claim 1, Song discloses a system, comprising: a vehicle (“special vehicle”) having a motive electrical power path (Fig. 3 path + to -); a power distribution unit having a current protection circuit disposed in the motive electrical power path, the current protection circuit comprising: a first leg (Fig. 3 leg b1,1) of the current protection circuit comprising a thermal fuse (Fig. 3 1); a second leg (Fig. 3 leg a1) of the current protection circuit comprising a contactor (Fig.3 a1); and wherein the first leg and the second leg are coupled in a parallel arrangement; a controller (Fig. 3 current sensor), comprising: a current detection circuit (Fig. 3 current sensor) structured to determine a current flow through the motive electrical power path; and a fuse management circuit (Fig. 3 circuit controls a1,a2,b1) structured to provide a contactor activation command in response to the current flow; and wherein the contactor is responsive to the contactor activation command.  	With respect to claim 2, Song discloses a controller, comprising: a current protection circuit disposed in a motive electrical power path, the current protection circuit comprising a thermal fuse (Fig. 3 1) and a contactor (Fig. 3 a1) arranged in parallel; a current detection circuit (Fig. 3 current sensor) structured to determine a current flow through the motive electrical power path; and a fuse management circuit (Fig. 3 control contactors) structured to provide contactor activation command in response to the current flow; wherein the contactor is responsive to the contactor activation command.  	With respect to claim 3, Song discloses a method, comprising: powering a motive electrical power path of a vehicle through a current protection circuit including a thermal fuse (Fig. 3 1) and a contactor (Fig. 3 a1) arranged in parallel; detecting (Fig. 3 current sensor) a current flow through the motive electrical power path; transmitting (Fig. 3 controller receives sensed current) the detected current flow to a power diagnostic application; determining whether the detected current flow is indicative of a condition (protect loads); and in response to the detected current flow being indicative of the condition, actuating the contactor to at least one of open (Fig. 3 a1 opens) or close position, thereby altering the current flow through the motive electrical power path.
	With respect to claim 8, Song discloses the system of claim 1, wherein the fuse management circuit is further structured to provide the contactor activation command (Fig. 3 open a1) as a contactor opening command in response to the current flow indicating a motive electrical power path protection event (open contactor to protect circuit) .

 	With respect to claim 9, Song discloses the system of claim 8, wherein the current detection circuit is further structured to determine the motive electrical power path protection event by performing at least one operation
selected from the operations consisting of: responding to a rate of change of the current flow; responding to a comparison of the current flow to a threshold value (“rated full load current”); responding to one of an integrated or accumulated value of the current flow; and responding to one of an expected or a predicted value of any of the foregoing.

 	With respect to claim 19, Song discloses the controller as set forth above. See claim 8 for additional details.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 4-7, 15-18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 106451370).
 	With respect to claim 4, Song discloses the system of claim 1, wherein the thermal fuse is used to protect the load in the motive electrical power path and remains silent as to the current rating of the fuse. It was well known at the time of filing of the invention by one of ordinary skill in the art at the time of filing of the invention how to size a fuse.
 	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the thermal fuse comprises a current rating that is higher than a current corresponding to a maximum power throughput of the motive electrical power path, in order to prevent damage by allowing current up to the maximum power throughput.

 	With respect to claim 5, Song discloses the system of claim 1, 
wherein the thermal fuse is used to protect the load in the motive electrical power path and remains silent as to the current rating of the fuse. It was well known at the time of filing of the invention by one of ordinary skill in the art at the time of filing of the invention how to size a fuse.
 	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the thermal fuse comprises a current rating that is higher than a current corresponding to a quick charging power throughput of the motive electrical power path, in order to prevent nuisance trips during a quick charge.

 	With respect to claim 6, Song discloses the system of claim 1, 
wherein the contactor is used to protect the load in the motive electrical power path and remains silent as to the current rating of the contactor. It was well known at the time of filing of the invention by one of ordinary skill in the art at the time of filing of the invention how to size a contactor.
 	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the contactor comprises a current rating that is higher than a current corresponding to a maximum power throughput of the motive electrical power path, so that the contactor is not damaged during maximum power throughput.

 	With respect to claim 7, Song discloses the system of claim 1, 
wherein the contactor is used to protect the load in the motive electrical power path and remains silent as to the current rating of the contactor. It was well known at the time of filing of the invention by one of ordinary skill in the art at the time of filing of the invention how to size a contactor.
 	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the contactor comprises a current rating that is higher than a current corresponding to a quick charging power throughput of the motive electrical power path, so that the contactor is not damaged during a quick charge.

 	With respect to claims 15-18, Song discloses the controller as set forth above. See claims 4-7, respectively, for additional details.
 	With respect to claims 22-24, Song discloses the method as set forth above. See claims 4-6, respectively, for additional details.

 	Claims 12-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 106451370) in view of Guo (CN 205871956).
 	With respect to claim 12, Song discloses the system of claim 1 as set forth above, and does not disclose a second thermal fuse in the second leg.
 	Guo disclose a system with a first leg (Fig. 6 leg F7,K7) having a fuse (Fig. 6 F7) and a second leg (Fig. 6 F6,K6) having a contactor (Fig. 6 K6) and further comprising a second thermal fuse (Fig. 6 F6) in series arrangement with the contactor (Fig. 6 K6), the thermal fuse having a current threshold value greater (since charging greater than slow charging) than a second current threshold value of the second thermal fuse. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement 
further comprising a second thermal fuse in series arrangement with the contactor, the thermal fuse having a current threshold value greater
than a second current threshold value of the second thermal fuse, in order to protect the contactor with a fuse, yet prevent nuisance faults on the fuse protecting the contactor.

 	With respect to claim 13, Song in view of Guo make obvious the system of claim 12, wherein the contactor (Fig. 3 a1) is closed during nominal operations of the vehicle, and wherein the fuse management circuit is further structured to provide the contactor activation command as a contactor opening command (Fig. 3 a1 opens) to increase an overall current threshold value of the motive electrical power path (Fig. 3 current through fuse 1).

 	With respect to claim 21, Song discloses the controller as set forth above. See claim 12 for additional details.
Double Patenting
 	None.
Allowable Subject Matter
 	Claims 10-11, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 10, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the contactor is open during nominal operations of
the vehicle, and wherein the fuse management circuit is structured to provide the contactor activation command as a contactor closing command in response to determining that the current flow is a above a thermal wear current for the thermal fuse.
 	With respect to claim 14, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the contactor is open during nominal operations of
the vehicle, and wherein the fuse management circuit is further structured to provide the contactor activation command as a contactor closing command to provide a sharing of current load between the thermal fuse in the first leg and the second thermal fuse in the second leg.
 	Claim 20 is indicated as possessing allowable subject matter primarily for the same reasons as claim 10 above.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. West (US 2012/0133477) discloses the use of parallel fuse and contactors.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839